      Case 1:18-cv-11505-ER-BCM Document 101 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         09/09/2020
DAN GIURCA,
               Plaintiff,
                                                         18-CV-11505 (ER) (BCM)
       -against-
                                                         ORDER
MONTEFIORE HEALTH SYSTEM, INC., et
al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       On August 25, 2020, the parties filed a Stipulation of Dismissal with Prejudice pursuant
to Fed. R. Civ. P. 41(a)(1)(A)(ii), dismissing all claims or causes of action that were or could
have been asserted herein by any party. (Dkt. No. 100.) The stipulation was signed by the parties,
including plaintiff Dan Giurca, M.D., as well as by their counsel.

        On September 9, 2020, the Court received a letter from Dr. Giurca, dated September 2
and postmarked September 3, 2020, which asserts that counsel for the defendants engaged in
"highly unethical conduct" and that his own counsel engaged in negligence in connection with
certain discovery and sanction issues litigated in July and August of this year. See generally Dkt.
Nos. 82-96. Dr. Giurca requests the Court's "assistance in addressing these very serious ethical
violations" but does not otherwise describe the relief, if any, he seeks.

        This case having been concluded, and Dr. Giurca having dismissed all claims or causes of
action that he asserted or could have asserted herein, this Court lacks jurisdiction to entertain his
request. Moreover, plaintiff has at all times been represented by counsel in this action. Even
before the dismissal, therefore, the Court would not have entertained an ex parte submission
from plaintiff acting pro se. See generally Mitchell v. Senkowski, 2006 WL 3063464, at *2
(N.D.N.Y. Oct. 26, 2006); Davidson v. Scully, 1995 WL 104020, at *9 (S.D.N.Y. Mar. 8, 1995).

       Dr. Giurca's letter will not be filed. It will be forwarded to his counsel of record.

Dated: New York, New York
       September 9, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
